
	

113 HR 404 IH: Straw Purchaser Penalty Enhancement Act
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 404
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Schiff (for
			 himself, Ms. Lee of California,
			 Mr. Meeks,
			 Mr. Pierluisi,
			 Ms. Norton,
			 Mr. Moran,
			 Mr. Danny K. Davis of Illinois,
			 Ms. DeLauro,
			 Mr. Takano,
			 Ms. Slaughter, and
			 Mr. Sherman) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To enhance criminal penalties for straw purchasers of
		  firearms.
	
	
		1.Short titleThis Act may be cited as the
			 Straw Purchaser Penalty Enhancement
			 Act.
		2.Sentencing
			 enhancement for certain straw purchasersSection 924 of title 18, United States Code,
			 is amended by adding at the end the following:
			
				(q)(1)Whoever violates section 922(a)(6) or
				subsection (a)(1)(A) of this section—
						(A)knowing or having reason to believe
				that the violation will further the transfer of two or more firearms to a
				person prohibited by law from shipping, transporting, possessing or receiving a
				firearm; and
						(B)with the intent to conceal from the
				transferor of the firearm the identity of the person referred to in
				subparagraph (A),
						shall, in addition to the punishment otherwise
				provided for the violation, be sentenced to a term of imprisonment of 2
				years.(2)Notwithstanding any other provision of
				law:
						(A)The court shall not place on probation
				any person convicted of a violation described in paragraph (1).
						(B)The court shall not reduce a term of
				imprisonment to be imposed for such a violation so as to compensate for, or
				otherwise take into account, a term of imprisonment imposed or to be imposed
				for a separate such violation.
						(C)(i)Except as provided in
				clause (ii), a term of imprisonment imposed on a person under this subsection
				shall not run concurrently with a term of imprisonment imposed on the person
				under any other provision of law.
							(ii)A term of imprisonment imposed on a
				person for such a violation may, in the discretion of the court, run
				concurrently, in whole or in part, with another term of imprisonment imposed on
				the person by the court at the same time for a separate such violation, subject
				to applicable guidelines and policy statements issued by the Sentencing
				Commission pursuant to section 994 of title 28.
							(D)(i)Section 3553(a) shall
				apply in sentencing under this subsection.
							(ii)Before imposing a sentence in
				accordance with section 3553(a), the court shall give the parties reasonable
				notice of the intent of the court to do so and an opportunity to
				respond.
							(iii)If the court imposes a sentence in
				accordance with section 3553(a), the court shall state, in the written
				statement of reasons, the factors under section 3553(a) that require imposition
				of a sentence below the statutory minimum.
							(3)The Attorney General shall issue
				regulations requiring any form required to be completed by the purchaser of a
				firearm from a person licensed under section 923 to include a notice of the
				provisions of this
				subsection.
					.
		
